     Case 4:18-cr-00223-RCC-DTF Document 216 Filed 05/21/19 Page 1 of 2



 1    MICHAEL BAILEY
      United States Attorney
 2    ANNA WRIGHT
      Assistant U.S. Attorney
 3    NATHANIEL J. WALTERS
      Assistant U.S. Attorney
 4    State Bar No.: 029708
      405 West Congress, Suite 4800
 5    Tucson, Arizona 85701-5040
      Telephone: (520) 620-7300
 6    E-mail: anna.wright@usdoj.gov
              nathaniel.walters@usdoj.gov
 7    Attorneys for Plaintiff
 8                           IN THE UNITED STATES DISTRICT COURT
 9                                  FOR THE DISTRICT OF ARIZONA
10
          United States of America,                            CR-18-00223-RCC (DTF)
11
                                 Plaintiff,
12                                                     GOVERNMENT’S MOTION IN LIMINE
                 vs.                                    TO PRECLUDE DEFENDANT FROM
13                                                       ARGUING JURY NULLIFICATION
14        Scott Daniel Warren,
15                               Defendants.
16
               The United States of America, by and through its undersigned attorneys, files its
17
      motion in limine to preclude the defendant from arguing “humanitarian aid is never a
18
      crime” as there is no legal basis for this defense and is, in essence, an argument for jury
19
      nullification.
20
               No More Deaths, an organization in which the defendant holds a leadership role,
21
      has for almost a decade argued that “humanitarian aid is never a crime.” 1 See United States
22
      v. Millis, 621 F.3d 914, 916 (9th Cir. 2010). While the Ninth Circuit has not directly
23
      addressed the argument that “humanitarian aid is never a crime,” it has addressed the
24
      defense’s ability to argue for jury nullification. Here, any argument by the defense that
25
      “humanitarian aid is never a crime” is legally incorrect and an invitation for the jury to
26
27
      1
28           See    also   https://azresist.org/event/humanitarian-aid-is-never-a-crime-drop-the-
             charges/2019-01-10/ and http://forms.nomoredeaths.org/legal-defense-campaign/.
     Case 4:18-cr-00223-RCC-DTF Document 216 Filed 05/21/19 Page 2 of 2




 1    nullify the law. The Sixth Amendment right to present a defense does not include the right
 2    to ask for jury nullification. United States v. Powell, 955 F.2d 1206, 1213 (9th Cir 1991);
 3    see also United States v. Navarro-Vargas, 408 F.3d 1184, 1202-06 (9th Cir. 2005) (en
 4    banc) (rejecting request to instruct the grand jury on nullification). It is well-settled that “it
 5    is the duty of juries in criminal cases to take the law from the court and apply that law to
 6    the facts as they find them to be from the evidence.” Sparf v. United States, 156 U.S. 51,
 7    102 (1895). If the defense were allowed to argue “humanitarian aid is never a crime,” this
 8    Court would allow the “anarchy” referenced in Powell by allowing the jury to “ignore the
 9    requirements of the law.” Powell, 955 F.2d at 1213.
10           Here, any attempt by the defense to argue or present any defense based on a theory
11    of “humanitarian aid is never a crime” is tantamount to arguing for jury nullification. As
12    noted, any argument for jury nullification is improper under Ninth Circuit and United
13    States Supreme Court precedent, and therefore, the United States’ motion must be granted.
14           Respectfully submitted this 21st day of May 2019.
15
16                                                 MICHAEL BAILEY
                                                   United States Attorney
17                                                 District of Arizona
18
                                                   /s/ Anna R. Wright & Nathaniel J. Walters
19
                                                   ANNA WRIGHT &
20
                                                   NATHANIEL J. WALTERS
21                                                 Assistant U.S. Attorneys
22
23
      Copy of the foregoing served electronically or by
24    other means this 21st day of May 2019, to:
25
      All ECF participants
26
27
28


                                                    -2-
